Exhibit 10.5

 

 

DAVID J. VAN HAVERMAAT (Cal. Bar No. 175761)
Email: vanhavermaatd@sec.gov

JENNIFER T. CALABRESE (Cal. Bar No. 247976)
Email: calabresej@sec.gov

 

Attorneys for Plaintiff

Securities and Exchange Commission
Michele Wein Layne, Regional Director
Alka Patel, Associate Regional Director
Amy J. Longo, Regional Trial Counsel
444 South Flower Street, 9th Floor
Los Angeles, California 90071

Telephone: (323) 965-3998

Facsimile: (213) 443-1904

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA

 

 

 

SECURITIES AND EXCHANGE COMMISSION,

 

Plaintiff,

 

vs.

 

CANNAVEST CORP. a/k/a/ CV SCIENCES, INC. and MICHAEL J. MONA, JR.,

 

Defendants.



Case No. CV-17-01681-APG-PAL

 

CONSENT OF DEFENDANT

CANNAVEST CORP. TO ENTRY OF FINAL JUDGMENT

 

 

 



 1 

 

 

1.          Defendant CannaVEST Corp. (“Defendant”) acknowledges having been
served with the complaint in this action, enters a general appearance, and
admits the Court’s jurisdiction over Defendant and over the subject matter of
this action.

 

2.          Without admitting or denying the allegations of the complaint
(except as provided herein in paragraph 11 and except as to personal and subject
matter jurisdiction, which Defendant admits) , Defendant hereby consents to the
entry of the final Judgment in the form attached hereto (the “Final Judgment”)
and incorporated by reference herein, which, among other things:

 

(a)permanently restrains and enjoins Defendant from violation of Sections 10(b),
13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Securities Exchange Act of 1934
(“Exchange Act”) and Rules 10b-5, 12b-20, and 13a-13 thereunder; and

(b)orders Defendant to pay a civil penalty in the amount of $150,000 pursuant to
Section 21(d)(3) of the Exchange Act, payable in 12 monthly installments to
begin within 30 days after entry of the Final Judgment and to conclude within
360 days after entry of the Final Judgment.

 

3.          Defendant agrees that it shall not seek or accept, directly or
indirectly, reimbursement or indemnification from any source, including but not
limited to payment made pursuant to any insurance policy, with regard to any
civil penalty amounts that Defendant pays pursuant to the Final Judgment,
regardless of whether such penalty amounts or any part thereof are added to a
distribution fund or otherwise used for the benefit of investors. Defendant
further agrees that it shall not claim, assert, or apply for a tax deduction or
tax credit with regard to any federal, state, or local tax for any penalty
amounts that Defendant pays pursuant to the Final Judgment, regardless of
whether such penalty amounts or any part thereof are added to a distribution
fund or otherwise used for the benefit of investors.

 

4.          Defendant waives the entry of findings of fact and conclusions of
law pursuant to Rule 52 of the Federal Rules of Civil Procedure.

 

5.          Defendant waives the right, if any, to a jury trial and to appeal
from the entry of the Final Judgment.

 

6.         Defendant enters into this Consent voluntarily and represents that no
threats, offers, promises, or inducements of any kind have been made by the
Securities and Exchange Commission (“SEC”) or any member, officer, employee,
agent, or representative of the SEC to induce Defendant to enter into this
Consent.

7.         Defendant agrees that this Consent shall be incorporated into the
Final Judgment with the same force and effect as if fully set forth therein.

 

8.         Defendant will not oppose the enforcement of the Final Judgment on
the ground, if any exists, that it fails to comply with Rule 65(d) of the
Federal Rules of Civil Procedure, and hereby waives any objection based thereon.

 

9.          Defendant waives service of the Final Judgment and agrees that entry
of the Final Judgment by the Court and filing with the Clerk of the Court will
constitute notice to Defendant of its terms and conditions. Defendant further
agrees to provide counsel for plaintiff Securities and Exchange Commission
(“SEC”), within thirty days after the Final Judgment is filed with the Clerk of
the Court, with an affidavit or declaration stating that Defendant has received
and read a copy of the Final Judgment.

 

10.         Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the
claims asserted against Defendant in this civil proceeding. Defendant
acknowledges that no promise or representation has been made by the SEC or any
member, officer, employee, agent, or representative of the SEC with regard to
any criminal liability that may have arisen or may arise from the facts
underlying this action or immunity from any such criminal liability. Defendant
waives any claim of Double Jeopardy based upon the settlement of this
proceeding, including the imposition of any remedy or civil penalty herein.
Defendant further acknowledges that the Court’s entry of a permanent injunction
may have collateral consequences under federal or state law and the rules and
regulations of self-regulatory organizations, licensing boards, and other
regulatory organizations. Such collateral consequences include, but are not
limited to, a statutory disqualification with respect to membership or
participation in, or association with a member of, a self-regulatory
organization. This statutory disqualification has consequences that are separate
from any sanction imposed in an administrative proceeding. In addition, in any
disciplinary proceeding before the SEC based on the entry of the injunction in
this action, Defendant understands that it shall not be permitted to contest the
factual allegations of the complaint in this action.

 

 

 



 2 

 

 

11.         Defendant understands and agrees to comply with the terms of 17
C.F.R. § 202.5(e), which provides in part that it is the SEC’s policy “not to
permit a defendant or respondent to consent to a judgment or order that imposes
a sanction while denying the allegations in the complaint or order for
proceedings,” and “a refusal to admit the allegations is equivalent to a denial,
unless the defendant or respondent states that he neither admits nor denies the
allegations.” As part of Defendant’s agreement to comply with the terms of
Section 202.5(e), Defendant: (i) will not take any action or make or permit to
be made any public statement denying, directly or indirectly, any allegation in
the complaint or creating the impression that the complaint is without factual
basis; (ii) will not make or permit to be made any public statement to the
effect that Defendant does not admit the allegations of the complaint, or that
this Consent contains no admission of the allegations, without also stating that
Defendant does not deny the allegations; (iii) upon the filing of this Consent,
Defendant hereby withdraws any papers filed in this action to the extent that
they deny any allegation in the complaint; and (iv) stipulates solely for
purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
Code, 11 U.S.C. §523, that the allegations in the complaint are true, and
further, that any debt for disgorgement, prejudgment interest, civil penalty or
other amounts due by Defendant under the Final Judgment or any other judgment,
order, consent order, decree or settlement agreement entered in connection with
this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth
in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19 ). If
Defendant breaches this agreement, the SEC may petition the Court to vacate the
Final Judgment and restore this action to its active docket. Nothing in this
paragraph affects Defendant's: (i) testimonial obligations; or (ii) right to
take legal or factual positions in litigation or other legal proceedings in
which the SEC is not a party.

 

12.        Defendant hereby waives any rights under the Equal Access to Justice
Act, the Small Business Regulatory Enforcement Fairness Act of 1996, or any
other provision of law to seek from the United States, or any agency, or any
official of the United States acting in his or her official capacity, directly
or indirectly, reimbursement of attorney's fees or other fees, expenses, or
costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since
the parties have reached a good faith settlement.

 

13.         Defendant agrees that the SEC may present the Final Judgment to the
Court for signature and entry without further notice.

 

14.         Defendant agrees that this Court shall retain jurisdiction over this
matter for the purpose of enforcing the terms of the Final Judgment.

 



Dated: 12/19/17 /s/ Michael J. Mona, Jr.   CannaVEST Corp.   By Michael J. Mona,
Jr.        

 

Approved as to form:

 

/s/ S Todd Neal

S. Todd Neal

Procopio, Cory, Hargreaves & Savitch LLP

525 B. Street, Suite 2200

San Diego, CA 92101

Attorney for Defendant CannaVEST Corp.

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

